MURPHY, Justice,
dissenting.
I respectfully dissent. Plainly, section 31.04(a)(3) requires a written rental agreement specifying a rental period. The alleged written rental agreement in this case is merely a pre-printed rental form which does not contain the signature of appellant or specify a rental period. The State contends that a rental agreement may be inferred, as in civil cases, from the circumstances of the transaction. In fact, the State requested that the “agreement” be defined in the charge in accordance with the language of Tex.Bus. & Com.Code Ann. § 1.201(3). The trial court, observing that section 31.04(a)(3) requires a written agreement, properly declined the State’s request. Likewise, I would decline to lessen the State’s burden under the statute. Significantly, the majority ignores the fact that the rental form itself states that “this instrument expresses the entire agreement of the parties.” In the absence of a signed written rental agreement specifying a rental period, I would hold that proof of the essential elements of the crime is lacking.
Even if it were proper to infer the existence of a rental agreement, the evidence does not raise such an inference. As the majority notes, the State relied on the testimony of Mancuso and Matcek. According to Mancuso and Matcek, appellant agreed to rent the typewriter for a period of one day since he pre-paid rent for only one day and took possession of the typewriter. Both Mancuso and Matcek, however, had limited involvement with the transaction in question and were not privy to any communications between appellant and Don Gordon, who actually waited on appellant.
While I agree with the majority that the absence of appellant’s signature on the rental form is not fatal to the enforceability of an alleged rental agreement, I find that the absence of a specified rental period is fatal. A contract is unenforceable if it lacks an essential term. Bank of El Paso v. T.O. Stanley Boot Co., 809 S.W.2d 279, 284 (Tex.App.—El Paso 1991, no writ); Univ. Nat’l Bank v. Ernst & Whinney, 773 S.W.2d 707, 710 (Tex.App.—San Antonio 1989, no writ). Obviously, a rental period is an essential term to any rental agreement. Other than the opinion of Mancuso and Matcek, there is no evidence that money paid by appellant was for the full rental period charges rather than being merely a deposit, with the remainder of the charges due when the typewriter was returned. As the majority points out, Mancu-so testified that at the time of the transaction, he did not tell appellant that the typewriter was due the next day and did not call appellant the following day when it was allegedly overdue. The majority also observes that Mancuso admitted that without a specified rental period, appellant could reasonably have assumed that he would be charged $15.00 per day for as long he kept the typewriter.
While Mancuso testified that he personally requested appellant to return the typewriter some two weeks after the transaction, he admitted that appellant never communicated that he knew of the date that the typewriter was due or whether it was in fact overdue. Although two certified demand letters were sent to the address listed on the rental form, it is uncertain whether appellant received those letters because the return receipts show only the signature of Sam Labarbera, which is also the name of appellant’s father. Even if appellant did not voluntarily return the typewriter after learning after-the-fact of *781the due date, he still would not have been in violation of any agreement. Parties may agree upon the terms of a contract and understand them to be an agreement, and yet leave other portions of an agreement to be made later. Foreca, S.A. v. GRD Dev. Co. Inc., 758 S.W.2d 744, 746 (Tex.1988); Scott v. Ingle Bros. Pacific, Inc., 489 S.W.2d 554, 555 (Tex.1972). Parties cannot, however, enforce a contract that leaves any essential term open for future negotiation. See Bank of El Paso, 809 S.W.2d at 285.
Appellant’s failure to voluntarily return the typewriter after he was requested to do so does not establish a rental period under the alleged agreement but goes only to whether appellant possessed the intent to avoid payment. Tex. Penal Code Ann. § 31.04(b)(2). Finally, Matcek testified that he usually told customers to return rented items the next day but did not do so here because he did not handle the transaction. Matcek testified that he never personally attempted to contact appellant other than by sending the certified demand letters.
While the facts in the instant case may well have supported a conviction under the general theft statute, Tex. Penal Code Ann. § 31.03, under the theft of services statute the State was required to prove the existence of a written rental agreement for a definite rental period. Based upon a thorough review of the record, I find that the State failed to establish beyond a reasonable doubt the existence of a written rental agreement or rental period and that the trial court erred in refusing to grant an instructed verdict. Accordingly, I would sustain appellant’s second point of error and reverse the judgment of the trial court and render a judgment of acquittal.